1 So. 3d 381 (2009)
Randy Wayne SEAL, Appellant,
v.
STATE of Florida, Appellee.
No. 5D07-2362.
District Court of Appeal of Florida, Fifth District.
February 3, 2009.
James S. Purdy, Public Defender, and Dee Ball, Assistant Public Defender, Daytona Beach, for Appellant.
Bill McCollum, Attorney General, Tallahassee, and Ann M. Phillips, Assistant Attorney General, Daytona Beach, for Appellee.
PER CURIAM.
AFFIRMED. Dennis v. State, 817 So. 2d 741 (Fla.2002).
PALMER, C.J., SAWAYA and TORPY, JJ., concur.